DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Claims 1-6, 9-12 and 14-21 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  As to claim 1, the prior art of record(s) (closest prior art, DeDona et al., US 9,969,276 B2) fails to teach the second position of the switch comprises a closed position, and wherein the closed position of the switch bypasses a coupling inductor between the high voltage energy storage device and the AC external interface and in combination with the other limitations of the base claim.
As to claim 9, the prior art of record(s) (closest prior art, Kawaguchi et al., US 5,793,189) fails to teach electrically isolates the high voltage energy storage device from the AC external interface, wherein the operating comprises a charging mode by selectively operating the switch to the second position, and controlling charging from the AC external interface to the high voltage energy storage device and in combination with the other limitations of the base claim.
As to claim 16, the prior art of record(s) (closest prior art, Kawaguchi et al., US 5,793,189) fails to teach electrically isolates the high voltage energy storage device from the AC external interface, wherein the operating comprises a discharging mode by selectively operating the switch to the second position, and controlling discharging from the high voltage energy storage device to the AC external interface and in combination with the other limitations of the base claim.
a distribution switch circuit structured to provide a switch position command in response to the electrical distribution mode and in combination with the other limitations of the base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see remarks, filed on 01/07/2022, with respect to claims 1-6, 9-12 and 14-21 have been fully considered and are persuasive. The rejection of claims 1-7 and 9-12 and objection of claims 8, 13-18 is withdrawn based on amendment to claims 1, 9, 14 and 16 and cancellation of claims 7-8, 13 and 22-614.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONY M. PAUL whose telephone number is (571)270-1608.  The examiner can normally be reached on Mon - Fri, 7:30 to 5, Alt. Fri, East. Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 




/ANTONY M PAUL/			
Primary Examiner of Art Unit 2846	02/04/2022